Gilbert, J.
The defendant having been called upon to show cause why he should not be adjudged in contempt of court and punished for his failure to pay alimony and attorney’s fees, and having filed a sworn answer which is undenied, and having introduced evidence which was uncontroverted, showing his inability to comply with the order to pay alimony and attorney’s fees, the court below erred in adjudging him in contempt. ' Judgment reversed.

All the Justices concur.

B. F. Walker, for plaintiff in.error.
J. B. & T. R. Burnside, contra.